Citation Nr: 1607501	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral wrist/hand disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for plantar fasciitis of the left foot.

5.  Entitlement to service connection for right foot disability, other than plantar fasciitis of the right foot.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for left inguinal hernia.

9.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for disabilities of the bilateral feet, right ankle, and bilateral wrists/hands and the issue of entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  During the appeal period, the Veteran has not been shown to have a low back disability, and the claimed disability has not otherwise been shown to be etiologically related to service.

2.  During the appeal period, the Veteran has had acute allergic rhinitis, and no chronic disability has otherwise been shown to be etiologically related to service.

3.  During the appeal period, the Veteran has not been shown to have an inguinal hernia, and the claimed disability has not otherwise been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Chronic allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.380 (2015).

3.  An inguinal hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national veterans service organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a general medical examination in May 2008 regarding his low back, rhinitis, and inguinal hernia and another VA examination in September 2009 for his rhinitis.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Ultimately, the examiners concluded that the Veteran's allergic rhinitis was acute and seasonal, and he did not have any low back or inguinal hernia pathology to render a diagnosis.  The examiners opined that the Veteran did not experience any functional impairment due to his seasonal rhinitis or low back pain, nor did he have any inguinal hernia present on examination.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran seeks service connection for back pain, allergic rhinitis, and inguinal hernia.  Even though he was treated in service for symptoms related to back pain, allergic rhinitis, and inguinal hernia, he must show that during the appeal period, he has a current disability related to these claimed conditions.  

A review of the Veteran's service treatment records show treatment for low back pain in June 2005, at which time he was diagnosed as having chronic lumbago; seasonal allergies in December 1999; and inguinal hernia in May 1998. 

In May 2008, the Veteran was afforded a pre-retirement VA examination.  The examiner opined that there is no diagnosis related to the Veteran's low back complaints, he did not have any current inguinal hernia, and his allergies were seasonal in nature.  The examiner found no evidence of functional impairment due to these complaints, and the x-ray of the spine was within normal limits.  In other words, the examiner was unable to provide a diagnosed disability for VA purposes because there was no pathology to render a diagnosis.  

A review of the Veteran's post-service VA treatment records shows no current treatment for low back pain other than use of ibuprofen, no current inguinal hernia, and no treatment for seasonal allergies.  

In September 2009, the Veteran was afforded another VA examination related to his rhinitis.  He reported an episode of either rhinitis or sinusitis in 2001 or 2002.  Since then, he has had no other significant problems with his nose other than nasal stuffiness during pollen season.  He denied taking any medications for treatment of these symptoms and they only occur occasionally.  Physical examination was normal, except for mildly deviated nasal septum, asymptomatic, and mild, intermittent rhinitis requiring no specific therapy.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a low back disability, chronic allergic rhinitis, and inguinal hernia.  A confirmed diagnosis of a low back disability or inguinal hernia is not shown at any time during the appeal period.  Additionally, the Veteran's history of allergic rhinitis is considered acute and seasonal, and he has no diagnosis of chronic allergic rhinitis.  

Thus, crucial inquiry here is whether the Veteran has established that he has a current disabling condition related to low back pain, chronic allergic rhinitis, or inguinal hernia related to his military service.  The Board concludes he has not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Regarding the allergic rhinitis shown in service, the evidence does not reflect that this is a chronic disability.  He was seen for the condition in service, and has only reported symptoms during pollen season.  He described experiencing nasal stuffiness, but does not use any medication for its treatment.  However, there is no medical evidence of the condition during, or close to, the pendency of the claim.  The 2009 examiner diagnosed mild, intermittent rhinitis requiring no specific therapy; clinical findings were normal at that time (other than a slightly deviated nasal septum which was denied by the RO and not subject of the current appeal).  Simply put, the clinical evidence of record shows that the Veteran's symptoms are seasonal in nature and are not considered chronic.  Thus, the Veteran's allergic rhinitis itself, in this case, falls within the category of "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals."  38 C.F.R. § 3.380.

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as back pain and intermittent allergic rhinitis.  However, to the degree that such symptomatology satisfies the criteria for a diagnosis of a low back disability, chronic allergic rhinitis, or inguinal hernia, the Board places far greater weight on the opinions and findings of the May 2008 and September 2009 VA examiners.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a current low back disability, chronic allergic rhinitis, or inguinal hernia.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the Veteran has reported that the last time he had allergic rhinitis was in 2001 or 2002 with nasal stuffiness in the years since and he was told he would need intervention for an inguinal hernia in the future.  Additionally, there is no clinical evidence to show that the Veteran has experienced chronic inguinal hernia or chronic allergic rhinitis at any time during the appeal period.  The Veteran has been treated for low back pain with ibuprofen since service, but he has not otherwise been shown to have a disabling condition of the low back.  Importantly, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The absence of any current disability of the low back, chronic allergic rhinitis, or current inguinal hernia is all clearly supported by the medical evidence of record.  

The Veteran is competent to report what he has experienced, but he is not competent to diagnose a current disability of the low back, chronic allergic rhinitis, or current inguinal hernia or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Again, even the Veteran has not contended that he has been told he has a disability low back (beyond pain), chronic allergic rhinitis, or current inguinal hernia since service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a low back disability, chronic allergic rhinitis, or current inguinal hernia as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a low back disability, chronic allergic rhinitis, or current inguinal hernia must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for allergic rhinitis is denied.

Service connection for inguinal hernia is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for bilateral wrist/hand disability, right ankle disability, right foot disability (other than plantar fasciitis), and left foot disability, as well as his increased rating claim for GERD.

Musculoskeletal

The Veteran underwent a VA examination in June 2008, during which the examiner found no disability of the bilateral wrists, low back, right ankle, left foot, or right foot other than plantar fasciitis.  The examiner did not address whether the Veteran had any disability of the bilateral hands.  X-ray showed a small calcaneal spur in the left foot, but the examiner indicated the Veteran had no functional impairment due to this spur.  

The VA treatment records dated since the 2008 general medical examination show treatment for flatfeet, plantar fasciitis with pain in the ankle and foot, history of ankle sprain, and chronic low back pain.  Also noted are his complaints of numbness in the bilateral middle, ring, and small fingers.  Treating professionals wondered if he had any cervical spine pathology causing this numbness.  He was subsequently diagnosed as having spondylosis of the cervical spine.  Regarding the foot problems, the Veteran uses supports and inserts for treatment.  

The Board finds that a new examination is warranted regarding the claimed bilateral wrist/hand, right ankle, left foot, and right foot (other than plantar fasciitis) conditions.  There is evidence that the Veteran may have disabling pathology related to these complaints since the 2008 VA examination.  As such, a current examination is warranted to determine whether he has any current disabling conditions in the bilateral feet, other than right plantar fasciitis, or disability manifested by tingling and numbness in the fingers.  

Hearing Loss

The Veteran was afforded a VA audiological examination in December 2008.  He did not have a bilateral hearing loss disability for VA purposes.  Since that time, he has reported continued bilateral hearing loss to his treating professionals and is now in receipt of service connection benefits for his tinnitus.

The Board finds that a current VA examination would be helpful in determining whether the Veteran now meets the threshold for hearing loss disability for VA purposes.  

GERD

The Veteran contends that his GERD warrants a compensable rating.  He was most recently afforded a VA general medical examination in May 2008, but has reported worsening symptoms since.  See December 2015 Appellate Brief.  

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records.  

2.  Schedule the Veteran for appropriate VA examination(s) for his claimed bilateral wrist/hand disability, bilateral foot disabilities, and right ankle disability. 

The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner is asked to list any disabilities of the bilateral wrist/hands, bilateral feet, and right ankle.  The examiner is asked to specifically determine whether the Veteran has a chronic disability in the bilateral wrists or hands, right foot and ankle (other than plantar fasciitis in the right foot), and left foot.  The examiner should discuss the Veteran's contentions that he experiences numbness and tingling in the bilateral middle, ring, and small fingers and discuss its possible etiology.  

Then, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has any disability of the bilateral wrists/hands, bilateral feet, and right ankle that has been caused or aggravated by his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should address the following inquiries: 

(a) Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability was either caused or aggravated by his military service?

(b) Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability is caused or aggravated by his service connected tinnitus? 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his GERD.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected GERD. 

The examiner should provide a complete rationale for any opinions provided.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


